UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act File Number 811-21955 Stewart Capital Mutual Funds 800 Philadelphia Street Indiana, PA 15701 (Address of principal executive offices) Malcolm Polley Stewart Capital Advisors LLC 800 Philadelphia Street Indiana, PA 15701 (Name and address of agent for service) Copies to: JoAnn M. Strasser Thompson Hine LLP 41 South High Street, Suite 1700 Columbus, OH 43215 Registrant's telephone number, including area code: (724) 465-1443 Date of fiscal year end: December 31 Date of reporting period: June 30, 2014 Item 1.Reports to Stockholders The following is a copy of the report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1) Table of Contents Letter to Shareholders 1 Expense Example 7 Schedule of Investments 8 Statement of Assets and Liabilities 11 Statement of Operations 12 Statements of Changes in Net Assets 13 Financial Highlights 14 Notes to Financial Statements 15 Additional Information 21 Privacy Notice 22 Investment Products Offered Are Not FDIC Insured | You May Lose Money | Are Not Bank Guaranteed 1 Dear Fellow Shareholder, Conflicting feelings accompany my review of market and Fund results for year-to-date 2014. I am at once happy and concerned. I am happy because the performance of the Fund has improved versus this time last year. I am concerned because I believe stocks, as a whole, are expensive as prospects for economic growth do not appear to support current prices. In March, I gave a presentation titled, “Those who don’t learn from History…,” to talk about bond and stock market returns from a long-term historic perspective. I considered not simply the post-World War II (WWII) perspective that tends to be held by Wall Street, but the past 140 years of history, as I wanted to give what we currently are experiencing a long-term historic context. What I found as I did my research to prepare for the talk was fascinating. First, we are at the end of a long-term secular decline in interest rates, and these secular swings tend to be multidecade. Second, trends in unemployment follow shifts in demographics. Third, based on historic data, stock returns appear to be entering a danger zone. I will talk about each of these issues in the following paragraphs. We are living in interesting times. I think most investors do not put current market and economic conditions into the proper long-term context, and I am very concerned that average investors may act in ways that will be detrimental to their financial well-being. I hope my discussion here will provide some comfort that we do not behave like average investors. When we consider each investment opportunity, we intend to be well informed and to look with a jaundiced eye. The Economy I feel the punk economic data for the first quarter 2014 vindicated our cautious outlook. According to the U.S. Department of Commerce Bureau of Economic Analysis release dated June 25, 2014, real gross domestic product (GDP) declined 2.9% in the first quarter of 2014. The market seems to write this off as largely weather-related, and has not changed full year growth expectations by much. According to the Barron’s article, Believe the Forecasters for a Standout 2014, consensus for GDP growth is between 2.8% and 3%. As we look at what the economy will need to do for the balance of the year to accomplish even the low end of these expectations, our outlook continues to be more cautious than the consensus. If we consider economic patterns pre-WWII, our experience since the Global Financial Contagion is somewhat, well, normal. Pre-WWII a collapse, like the one experienced in 2008, would have been called a bank panic. Bank panics happened with distressing regularity – roughly every twenty years. Something else that happened on a regular basis both globally and domestically prior to WWII were depressions –periods of significant and widespread wage and price deflation combined with significant pull-back in economic activity. WWII caused massive amounts of liquidity – or investment – to be poured into global economies. This occurred first, to fund the war machine, and second, to fund reconstruction. Following the views of Sir John Maynard Keynes, economic thinking emerged to believe that central banks could control economic activity. They could do this by providing resources 2 and liquidity to the economy in bad times and withdrawing resources and liquidity from the economy in good times. Such activity did not eliminate recessions, but it provided smoothing relief from the extremes that were normal prior to the war. Something else happened with the close of WWII that also has significant impact on domestic and global economies. This unique event is demographic – the baby boom. For about twenty years after the close of WWII, those who had been at war began and grew families. I believe it is no coincidence that major ebbs and flows of the economy can be tied closely to the demands of this baby boom. A very good case can be made that focusing on the needs and desires of the baby boom generation provides reasonable explanation of macro-economic events – as well as reasonable expectation for future events. The need for self-gratification has been a dominant characteristic of the baby boom generation - people born between 1946 and 1964. For many of my fellow boomers, work is a means to get more and bigger things – houses, cars, clothes, toys, etc. We learned to spend rather than to save, expecting to have continuing resources from our own work efforts and from the support of generations coming behind us. A significant milestone was reached on January 1, 2011, when the first baby boomer turned sixty-five. We are beginning the move from our productive years into our retirement years, increasing our dependence on younger generations. This has and will continue to have significant impact on the macro-economy. Relying on a younger generation to support an older generation works as long as ensuing generations are large enough to provide the resources needed – as long as ensuing generations are made up of more people. Unfortunately, the generations succeeding the baby boomers have far fewer numbers, which has far-reaching implications. I do not believe the economic excesses that blew off during the financial contagion have been resolved nor will they be resolved in short order. Unemployment and underemployment will remain higher than expectations. Economic activity will remain lower than desirable for longer than generally expected. The political landscape – where each side misreads conditions as either an endorsement of one’s views or an indictment of other’s ideologies – will remain in flux. These conditions mean finding solutions to demographic issues will be neither easy nor quick. Consider the baby boom echo generation – born in the 1980s and 1990s and sometimes-called generation Y or millennials. At about the same time the global economy hit a wall, members of the echo generation were in their mid-teens through mid-twenties – a period of life that typically has a much higher incidence of unemployment than occurs as people mature. Politicians and the press seem to be focused on the decreasing unemployment rate, at 6.1% as of June 2014, according the U.S. Department of Labor Bureau of Labor Statistics. However, the real indication of whether the economy is creating sufficient jobs is the labor participation rate. It’s important to understand the unemployment rate only counts people as unemployed if they are actively looking for work. An unsuccessful job seeker who stops looking for work is no longer unemployed for purposes of this calculation. The labor participation rate is simply the number of people who are employed plus the number of people who are looking for work divided by the number of people of working age. According to the U.S. Department of Labor Bureau of Labor Statistics, the current labor force participation rate is 62.8% – the lowest level we’ve experienced since March 1978. 3 In other words, more than one in three people that could be looking for work have chosen not to do so. Also, it’s important to consider the rate of underemployment, which was 16.4% at the end of June 2014, according to Gallup®Economy. These are people who are employed at jobs that are below their capabilities. I believe the situation will not change dramatically over the next several years. The tepid nature of the current recovery is part of my reasoning, but I also believe that demographics explain much of the current malaise. I do not expect robust growth through year-end 2014, and likely not for some time. Market Overview Context is important. For example, toward the end of 2013, a member of the media asked whether I thought the S&P 500® Index would end 2014 at another record. Because that index finished the year 2013 at a record high, it would not take significant growth to set another record in 2014. Stocks have put up good numbers so far in 2014. On the surface, this seems pretty good. However, when put into the context of my year-end comments, citing concerns for too many consecutive years experiencing double-digit equity market performance, the 2014 year to date market results should give investors pause. In my view, the only way one can justify higher price levels is to assume either lower interest rates or higher rates of earnings growth. Since the economy is at the bottom of an interest rate cycle and near the end of a business cycle, it is increasingly less likely that we will see either needed scenario. This, in combination with the concerns over an extended market noted above, creates a recipe for significant concern. During the first half of 2014, mid-cap stocks as represented by the S&P MidCap 400® outperformed all of the major domestic S&P Dow Jones Indices. The S&P MidCap 400® was up 7.50% versus 7.14% for the S&P 500® and 3.22% for the S&P SmallCap 600®. Mid cap value stocks as represented by the Russell Midcap® Value Index outperformed all of these as it was up 11.14%. Sectors that led performance within the S&P MidCap 400® were consumer staples, up 22.81%, telecom, up 21.23%, utilities, up 16.40% energy, up 11.43%, materials, up 8.50%, health care, up 8.30% and financials, up 8.28%. Industrials, up 5.83% lagged slightly while technology, up 3.95%, and consumer discretionary, up 2.78% lagged badly, long term. Fund Performance The Stewart Capital Mid Cap Fund returned 9.59% for the six months ended June 30, 2014 – outperforming the S&P MidCap®400, which was up 7.50%, and underperforming the Russell Midcap® Value Index, which was up 11.14%. The pattern of the Fund’s performance year to date is almost a polar opposite to that for the same period last year. Last year, we stumbled out of the gate versus benchmarks. While we gained some ground in the second quarter, we were never really in the race all year. This year, we jumped out to an early lead, and, so far, we are running fairly strong. 4 Year to date, consumer discretionary hurt performance the most as all of the names we own in the sector were down. American Eagle Outfitters, Inc. was the biggest performance problem. We have followed this stock for a number of years, and circumstances brought down the price to a point that we believe made it an attractive candidate for the Fund. The issue involved turmoil among management as the founder asserted interim control while the company seeks a new chief executive officer. In addition, a highly promotional retail environment has kept the stock under pressure. Our thesis for investing in the stock remains in place. The company has significant expansion opportunities overseas as well as significant growth opportunities in ecommerce and outlet store expansion. We believe the current issues are transitory, and we continue to have confidence in our purchase. We remain significantly underweight in financials relative to the S&P MidCap 400®. While this underweight has not helped us year to date, our selection generated positive results for the period. AmTrust Financial Services, Inc., one of the two financial companies we hold, significantly outperformed the index. Our other financial holding, Federated Investors, Inc., has significant business in money market funds and, in the current low rate environment, has been unable to take fees without causing negative yields on their products. We believe Federated will be a direct beneficiary of rising interest rates. The current market does not appreciate fully this circumstance. The Fund has a significant overweight in telecommunications relative to the S&P MidCap 400® – a sector represented by only two names in the index. The telecommunications names we own provided significant return for the period. Skyworks Solutions, Inc. was up more than 65% in the first half of 2014 as the company beat first quarter earnings estimates, raised full year guidance and announced a joint venture with Panasonic Corporation that management believes will be accretive to earnings. Analysts were led to raise estimates yet again. Our healthcare exposure was a mixed bag. Masimo Corporation was down more than 19%. This was more than offset by the heavier weighting and more than 86% increase attributable to Myriad Genetics, Inc. as the competition and pricing pressure that was feared for the company’s BRACAnalysis® genetics testing did not materialize. The Fund’s names in utilities also provided a nice increase as AGL Resources, Inc. and ONEOK, Inc. each outperformed the sector. The ONE Gas, Inc. spinoff from ONEOK, Inc. contributed to the Fund results. While we welcomed the appreciation afforded by the spin-off, we did not want to continue to hold ONE Gas, Inc. and sold it from the Fund. Once again, I remind readers that Stewart Capital Advisors buys businesses. Our decisions and our performance are driven by stock selections rather than sector allocations. We buy companies where we find opportunities. It does not make sense to us to invest hard earned money into a company simply to have exposure to a sector, and we simply do not buy when we believe the businesses within a sector are overvalued or otherwise unattractive. On the other hand, if we find businesses that we believe are undervalued and attractive, we will buy without concern about how that affects the Fund’s sector weightings in relation to an index. 5 Given the year-to-date performance and our expectations for the markets, it will be no surprise that we have taken more money off the table than we have committed to new ideas or to increasing positions with existing holdings. As mentioned above, we sold the ONEOK, Inc. spin-off, ONE Gas, Inc. Micros Systems, Inc. received an offer to be acquired by Oracle Corporation. This is not the first time these companies have attempted a merger. The last time an engagement was announced, it was not consummated. Happy about the run-up in the stock price due to the most recent deal announcement and concerned about the downside should this deal also fall through, we sold our position in late June. The new partners in the Fund are engineering and construction company URS Corporation and telecommunications company Neustar, Inc. URS’s business is reasonably diversified – without an over-dependence on government contracts. There is some exposure to the U.S. Federal Government spending cycle and to the whims of Congressional funding, but URS conducts some niche businesses that we believe should stand up better in the face of spending cuts. The company acquired oil and gas contractor Flint Energy Services to fill a service gap in its energy business, and it has good exposure to infrastructure that should benefit from the ongoing need to spend for global infrastructure. We believe the shares are cheap relative to underlying value. Activist investor JANA Partners LLC holds four board seats. This may provide a catalyst for value realization. Neustar Inc. was developed as a division of Lockheed Martin Corporation to address the requirements of the Telecommunications Act of 1996, which created local number portability – allowing users to keep telephone numbers when they switch providers. The Federal Communications Commission currently is deciding whether Neustar’s contract to provide the number portability service will be renewed. This is creating uncertainty and bringing down the stock’s price. In our opinion, what the market does not appreciate is that Neustar does more than simply provide number portability. While the portability business provides the cash flow, the other business provides the growth. When we purchased the company, we understood the stock price could very well be volatile pending the decision on the portability contract. We initiated our position with a relatively small allocation and at a price we find highly attractive. At this point in every letter I write, I may sound like a broken record. Our strategy does not change. The aim of Stewart Capital Advisors continues to be to find good companies at attractive prices with whom we expect to partner for a long period of time. We are not inclined to make tactical short-term decisions to try to capture seasonal changes. Instead, we seek to employ methods that we believe are most likely to produce long-term success. We also believe in assessing potential opportunity in the context of potential risk. We will continue to look for investments that we believe are overlooked and/or misunderstood. We think the risks to investing in those types of companies are likely to be rewarded. As we evaluate the potential reward of any investment, business value will remain our sole focus. 6 Thank you for your continued confidence. As always, we will strive to meet your investment needs, and I welcome any questions you might have. You may reach me at 877.420.4440 or at stewartcap@UMB.com. Sincerely, Malcolm E. Polley, CFA President and Chairman of the Board of Trustees Stewart Capital Mutual Funds July 2014 The views and opinions in this report were current as of June 30, 2014. They are not guarantees of performance or investment results and should not be taken as investment advice. Investment decisions reflect a variety of factors, and the Adviser reserves the right to change its views about individual stocks, sectors, and the markets at any time. As a result, the views expressed should not be relied upon as a forecast of the Fund’s future investment intent. Fund portfolio composition will change due to ongoing management of the Fund. References to specific securities or sectors should not be construed as a recommendation by the Fund, its Adviser or Distributor. See the accompanying Schedule of Investments for the percentage of the Fund’s portfolio represented by the securities or sectors mentioned in this report. Please see the prospectus for a discussion of the risks related to investing in the Fund. The Fund invests primarily in undervalued mid-cap stocks and therefore is subject to the possibility that value stocks or mid-cap stocks may temporarily fall out of favor or perform poorly relative to other types of investments. While stocks of mid-cap companies may be slightly less volatile than those of small-cap companies, they still involve substantial risk. Because the Fund invests in a relatively limited number of securities, it may present greater risk than a more broadly diversified portfolio. It is not possible to invest directly in an index. 7 Expense Example For the six months ended June 30, 2014 (Unaudited) As a shareholder of the Stewart Capital Mid Cap Fund (the “Fund”), you incur ongoing costs which typically consist of management fees, distribution and service (12b-1) fees, and other Fund expenses. If you invest through a financial intermediary, you may also incur additional costs such as a transaction fee charged on the purchase or sale of the Fund or an asset-based management fee charged by the intermediary. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period from January 1, 2014 to June 30, 2014. Actual Expenses The first line of the table below provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during the period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratios and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) or any costs that may be associated with investing in the Fund through a financial intermediary. Therefore, the second line of the table is useful in comparing the ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if any transactional costs or costs associated with investing through a financial intermediary were included, your costs would have been higher. Stewart Capital Mid Cap Fund Beginning account value 1/1/14 Ending account value 6/30/14 Expenses paid during period 1/1/14-6/30/141 Actual Hypothetical (5% return before expenses) 1 Expenses are equal to the Fund’s annualized expense ratio (1.20%), multiplied by the average account value over the period, and multiplied by 181/365 (to reflect the one-half year period). 8 Stewart Capital Mid Cap Fund Schedule of Investments June 30, 2014 (Unaudited) COMMON STOCKS 91.6% Shares Value Capital Goods 16.7% Babcock & Wilcox Co. $ Cummins, Inc. EMCOR Group, Inc. Itron, Inc. * Triumph Group, Inc. URS Corp. Consumer Durables & Apparel 2.9% Polaris Industries, Inc. Consumer Services 2.2% Matthews International Corp. - Cl. A Diversified Financials 2.2% Federated Investors, Inc. - Cl. B Energy 5.0% HollyFrontier Corp. Whiting Petroleum Corp. * Food, Beverage & Tobacco 2.2% J.M. Smucker Co. (The) Health Care Equipment & Services 3.6% Masimo Corp. * Varian Medical Systems, Inc. * Insurance 3.6% Amtrust Financial Services, Inc. Materials 9.4% CF Industries Holdings, Inc. FMC Corp. See Notes to Financial Statements. 9 Schedule of Investments (continued) COMMON STOCKS (CONTINUED) Shares Value Materials 9.4% (Continued) Southern Copper Corp. $ Media 2.4% Meredith Corp. Pharmaceuticals, Biotechnology & Life Sciences 3.1% Myriad Genetics, Inc. * Retailing 6.0% American Eagle Outfitters, Inc. GameStop Corp. - Cl. A Software & Services 6.8% Conversant, Inc. * NeuStar, Inc. * Technology Hardware & Equipment 11.8% F5 Networks, Inc. * Flextronics International Ltd. * Tech Data Corp. * Western Digital Corp. Telecommunication Services 5.8% j2 Global, Inc. Skyworks Solutions, Inc. * Transportation 3.0% Kirby Corp. * Utilities 4.9% AGL Resources, Inc. Oneok, Inc. Total Common Stocks (Cost $57,089,022) See Notes to Financial Statements. 10 Schedule of Investments (continued) LIMITED PARTNERSHIP INTEREST 3.7% Shares Value Materials 3.7% Terra Nitrogen Co., LP $ Total Limited Partnership Interest (Cost $2,769,441) SHORT TERM INVESTMENT 7.9% Federated Prime Obligations Fund, 0.01% ** Total Short Term Investment (Cost $6,308,902) Total Investments 103.2% (Cost $66,167,365) Liabilities less Other Assets (3.2)% ) Net Assets 100.0% $ * Non-income producing ** Represents 7-day effective yield as of June 30, 2014. Sector Breakdown June 30, 2014 (Unaudited) (based on total investments) See Notes to Financial Statements. 11 Statement of Assets and Liabilities 6/30/14 (Unaudited) Assets: Investments at value (cost $66,167,365) $ Receivable for fund shares sold Dividends and interest receivable Prepaid expenses Total assets Liabilities: Due to investment adviser (See Note 4) Payable for investments purchased Payable for fund shares redeemed Accrued audit fees Accrued legal fees Accrued administration expense (See Note 5) Accrued shareholder servicing fees Accrued 12b-1 fees (See Note 4) Accrued custodian expense Accrued printing expense Other payables Total liabilities Net Assets $ Net Assets Consist of: Paid-in capital $ Undistributed net investment income Accumulated net realized gains Net unrealized appreciation on investments Total Net Assets $ The Pricing of Shares: Net asset value, offering and redemption price per share ($80,357,577 divided by 4,720,162 shares outstanding, no par value, unlimited shares authorized) $ See Notes to Financial Statements. 12 Statement of Operations Period ended 6/30/14 (Unaudited) Investment Income: Dividend income $ Interest income Total Investment Income Expenses: Investment advisory fees (See Note 4) 12b-1 fee (See Note 4) Administration and accounting fees (See Note 5) Shareholder servicing fees CCO fees (See Note 8) Trustees' fees and expenses (See Note 8) Professional fees Federal and state registration fees Reports to shareholders Custody fees Insurance expense Miscellaneous costs Total expenses before waivers Expense waivers (See Note 4) ) Net expenses Net Investment Income Realized and Unrealized Gain on Investments: Net realized gain on investments Change in net unrealized appreciation on investments Net realized & unrealized gain on investments Net Increase in Net Assets Resulting From Operations $ See Notes to Financial Statements. 13 Statements of Changes in Net Assets Period Ended 6/30/14 (Unaudited) Year Ended 12/31/13 Operations: Net investment income $ $ Net realized gain on investments Change in unrealized appreciation on investments Net increase in net assets resulting from operations Distributions Paid From: Net realized gains — ) Total distributions — ) Capital Share Transactions: Proceeds from shares sold Proceeds from reinvestment of distributions — Payments for shares redeemed ) ) Net increase from capital share transactions Total Increase in Net Assets Net Assets: Beginning of period End of period (including undistributed net investment income of $121,540 and $0, respectively) $ $ Transactions in Shares: Shares sold Issued in reinvestment of distributions — Shares redeemed ) ) Net increase See Notes to Financial Statements. 14 Financial Highlights For a Fund share outstanding throughout each period Period Ended 6/30/14 (Unaudited) Year Ended 12/31/13 Year Ended 12/31/12 Year Ended 12/31/11 Year Ended 12/31/10 Year Ended 12/31/09 Net asset value, beginning of period $ Income from investment operations: Net investment income Net realized and unrealized gain (loss) on investments ) Total from investment operations ) Less distributions: From net investment income — — ) — — — Return of capital — ) ) From net realized gains — ) ) ) — — Total distributions — ) Net asset value, end of period $ Total Return %** % % )% % % Supplemental data and ratios: Net assets, end of period (000s) $ Ratio of net expenses to average net assets %* % Ratio of expenses before waivers to average net assets %* % Ratio of net investment income to average net assets %* % Ratio of net investment income (loss) before waivers to average net assets %* )% % )% )% )% Portfolio turnover rate %** % * Annualized. ** Not annualized. See Notes to Financial Statements. 15 Notes to Financial Statements June 30, 2014 (Unaudited) 1. Organization Stewart Capital Mutual Funds (the “Trust”) was organized on September 22, 2006 as a Delaware business trust and registered under the Investment Company Act of 1940 (the “1940 Act”), as amended, as a diversified open-end investment management company which seeks long-term capital appreciation. The Trust currently consists of one investment portfolio: Stewart Capital Mid Cap Fund (the “Fund”). Stewart Capital Advisors, LLC (the “Adviser”) is the Fund’s investment adviser. The Fund commenced investment operations at the close of business December 29, 2006. 2. Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the Fund in the preparation of its financial statements. The financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”). The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of increases and decreases in net assets from operations during the reporting period. Actual results could differ from those estimates. Investment Valuation ■ In determining the Net Asset Value (“NAV”) of the Fund’s shares, common stocks that are listed on national securities exchanges are valued at the last sale price on the securities exchange on which such securities are primarily traded or at last sale price on the national securities market. Securities that are traded on the Nasdaq National Market or the Nasdaq Smallcap Market (collectively, “Nasdaq-traded securities”) are valued at the Nasdaq Official Closing Price (“NOCP”). Exchange-traded securities for which there were no transactions and Nasdaq-traded securities for which there is no NOCP are valued at the average of the current bid and asked prices on such exchanges. Unlisted securities held by the Fund that are not included in the NASDAQ Stock Market are valued at the average of the quoted bid and asked prices in the OTC market. Short-term securities having a maturity of 60 days or less are valued at amortized cost, which approximates market value. Any securities for which there are no readily available market quotations will be valued at their fair value as determined in good faith by the Adviser pursuant to procedures established by and under the supervision of the Board of Trustees. The fair value of a security is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. Valuing securities at fair value involves greater reliance on judgment than valuing securities that have readily available market quotations. There can be no assurance that the Fund could obtain the fair value assigned to a security if it was to sell the security at approximately the time at which the Fund determines its NAV per share. 16 GAAP defines fair value, establishes a three-tier framework for measuring fair value based on a hierarchy of inputs, and expands disclosure about fair value measurements. It also provides guidance on determining when there has been a significant decrease in the volume and level of activity for an asset or liability, when a transaction is not orderly and how that information must be incorporated into a fair value measurement. The hierarchy distinguishes between market data obtained from independent sources (observable inputs) and the Fund’s own market assumptions (unobservable inputs). These inputs are used in determining the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: • Level 1 – quoted prices for active markets for identical securities. An active market for the security is a market in which transactions occur with sufficient frequency and volume to provide pricing information on an ongoing basis. A quoted price in an active market provides the most reliable evidence of fair value. • Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc. and quoted prices for identical or similar assets in markets that are not active.) Inputs that are derived principally from or corroborated by observable market data. An adjustment to any observable input that is significant to the fair value may render the measurement a Level 3 measurement. • Level 3 – significant unobservable inputs, including the Fund’s own assumptions in determining the fair value of investments. A description of the valuation techniques applied to the Fund’s major categories of assets and liabilities measured at fair value on a recurring basis follows: Common stocks, limited partnerships and short-term investments ■ Securities traded on a national exchange (or reported on the NASDAQ national market) are stated at the last reported sales price on the day of valuation. To the extent these securities are actively traded and valuation adjustments are not applied, they are categorized in Level 1 of the fair value hierarchy. Stocks traded on inactive markets or valued by reference to similar instruments are categorized in Level 2. Short-term investments may be valued using amortized cost which approximates fair value. To the extent the inputs are observable and timely, the values would be categorized in Level 2 of the fair value hierarchy. 17 The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund’s investments as of June 30, 2014: Investments in Securities Level 1 Quoted Prices Level 2 Other Significant Observable Inputs Level 3 Significant Unobservable Inputs Total Common Stocks* $ $
